Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the  “fixing portion” and “bending member” in Claim 1.
The “elastic element” of Claims 3, 4 and 9.
The “bending member” of Claims 6, 8 and 9.
The “pivoting portion” of Claim 6.
With regard to the term “fixing portion”,:
first, the term “portion” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “fixing” – a portion must perform a fixing function to be considered a ‘fixing portion’; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “fixing” preceding the generic placeholder describes the function, not the structure, of the fixing portion.
With regard to the term “bending member”,:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “bending”, and performs a function of bending a workpiece; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “bending” preceding the generic placeholder describes the function, not the structure, of the bending member.
With regard to the term “pivoting portion”,:
first, the term “portion” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “pivoting”, and performs a function of bending a workpiece; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “pivoting” preceding the generic placeholder describes the function, not the structure, of the pivoting portion.
With regard to the term “elastic element”,:
first, the term “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “elastic”; and performs the function of being elastic/resilient, third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “elastic” preceding the generic placeholder describes the function, not the structure, of the elastic element.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations reading “sheet bending mechanism” (of Claims 1, 6 and 9) and “force applying mechanism” (of Claims 1, 2 and 6) are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: In par. 0003, the line reading “is quite physically exhausted, and the construction work is slow” should read “is quite physically exhausting[[ed]], and the construction work is slow”. In par. 0003, the line reading “a sheet cutting and bending apparatus of the present invention is put on a wavy sheet 10 and used to cutting another wavy sheet 10 or another sheet 20 and form trapezoidal notches 201 required for installing the wavy sheet 10” is not quite clear, and no suggestion can be made as to how to fix it without further understanding of what is meant by the sentence. In par. 0026, the line reading “the second knife is push” should read “the second knife is pushed”.  In par 0028, the line reading “a second link lever 44, having an end pivotally coupled to the first link lever 43 and the other end pivotally coupled to the first pivoting position 411 of the sheet bending member 41”.  First, the term “the first pivoting position 411” lacks antecedent basis in the specification.  The phrase and structure have not previously been introduced.  Also, a position is defined as “a place where someone or something is located or has been put” and as “a particular way in which someone or something is placed or arranged”.  (See Oxford languages dictionary). Thus, it is not clear if a position is meant to be a specific unchanging point on the sheet bending member, or whether the position is meant to be a changeable position on the member that can change.
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation reading “A sheet cutting and bending apparatus, for cutting and bending a sheet” should read: “A sheet cutting and bending apparatus[[,]] for cutting and bending a sheet”.  
Claim 1 is objected to because of the following informalities:  The limitation reading “base, having two pivot mounts disposed on the top” should read: “base[[,]] having two pivot mounts disposed on the top”.  
Claim 1 is objected to because of the following informalities:  The limitation reading “a force applying mechanism, having a rotating shaft, rotatably and horizontally installed between the two pivot mounts” should read: “a force applying mechanism[[,]] having a rotating shaft, the rotating shaft rotatably and horizontally installed between the two pivot mounts”.  
Claim 1 is objected to because of the following informalities:  The limitation reading “a force applying mechanism[[,]] having a rotating shaft[[,]] rotatably and horizontally installed between the two pivot mounts” should read: “a force applying mechanism, having a rotating shaft, the rotating shaft rotatably and horizontally installed between the two pivot mounts”.  
Claim 1 is objected to because of the following informalities:  The limitation reading “a force applying rod, bridging between the two rocker arms, and having a rod body and abutting at the force receiving edge of the second knife” should read: “a force applying rod, bridging between the two rocker arms, [[and]] the force applying rod having a rod body and abutting [[at]] the force receiving edge of the second knife”.  
Claim 1 is objected to because of the following informalities:  The limitation reading “a bending mechanism, installed at the top of the first end of the base, and having a sheet bending member linked and driven by the force applying mechanism.” should read: “a bending mechanism[[,]] installed at the top of the first end of the base[[,]] and having a sheet bending member linked and driven by the force applying mechanism”. 
Claim 6 is objected to because of the following informalities:  The limitation reading “a second link lever, having an end pivotally coupled to the first link lever, and the other end pivotally coupled to a first pivoting position of the sheet bending member… a third link lever, having an end pivotally coupled to a second pivoting position of the sheet bending member and the other end pivotally coupled to a pivoting portion of the base, and the third link lever further” should read: “a second link lever[[,]] having an end pivotally coupled to the first link lever[[,]] and the other end pivotally coupled to a first pivoting position of the sheet bending member… a third link lever[[,]] having an end pivotally coupled to a second pivoting position of the sheet bending member and the other end pivotally coupled to a pivoting portion of the base[[,]] and the third link lever further”.  
Claim 7 is objected to because of the following informalities:  The limitation reading “wherein the socket has a strip groove communicating to the interior of the socket and extends a perimeter along the circumference of the socket” should read: “wherein the socket has a strip groove communicating [[to]] with the interior of the socket and extending[[s]] to a perimeter along the circumference of the socket”.  
Claim 9 is objected to because of the following informalities:  The limitation reading “the bending mechanism has a second elastic element for driving the sheet bending member to restore its original position” should read: “the bending mechanism has a second elastic element for driving the sheet bending member to restore the sheet bending mechanism to its original position”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1 reading: “a base, having two pivot mounts disposed on the top of a first end of the base” is indefinite.  First, the term “the top” lacks antecedent basis, since no top of the base has been defined.  Also, the term “top of” is a relative term, and since the device is a hand-held device, whether something is on top of or on the bottom of some other structure may change depending on how the device is handled or oriented.  Applicant should claim the structure in relation only to other structures of the device and should avoid terms which are relative and whose meaning can change depending on how the handheld device is handled/oriented.  This indefiniteness also extends to every other claim which makes reference to the pivot mounts. E.g. claim 5.
The limitation of Claim 1 reading “each of the cutters having a first knife and a second knife protruding out from the first end of the base; a fixing portion being formed at a rear end of the first knife and fixed to the base” is indefinite.  If each of the cutters has two knives, then there are theoretically four knives, a first and second knife of the first cutter, and a first and second knife of the second cutter.  That being the case, it is unclear which knife a fixing portion is formed at a rear end of.  For example, are there two fixing portions, one for each first knife? Or, can there be a single fixing portion fixed to one of the knives? If so, either first knife or a particular one of the first knives?  This indefiniteness also extends to every other claim which makes reference to the knife/knives. E.g. claims 2-4.
The limitation of Claim 1 reading “two cutters symmetrically installed on both sides of the first end of the base” is indefinite.  First, the base does not have any defined sides. Thus, the term “both sides” lacks antecedent basis.  Applicant should define sides of the base prior to delimiting both sides of the base.  Also, it is not clear what structure is “protruding out from the first end of the base”? The cutters? The second knife? Both the first and second knives?  This indefiniteness also extends to every other claim which makes reference to the knife/knives as they relate to the cutters. E.g. claims 2-4. 
The limitation of Claim 1 reading, “a force applying mechanism, having a rotating shaft, rotatably and horizontally installed between the two pivot mounts; a rocker rod with an end combined with the rotating shaft for rocking the rotating shaft to rotate ” is indefinite.  First, the term “horizontally” is a relative term, and since the device is a hand-held device, whether something moves “horizontally” relative to some other structure may change depending on how the device is handled or oriented.  Applicant should claim the structure in relation only to other structures of the device and should avoid terms which are relative and whose meaning can change depending on how the handheld device is handled/oriented. Claim 1 – ‘two cutters’ paragraph – what’s “protruding out from the first end of the base”? The cutters? The second knife? Both the first and second knives?  Also, it is not clear if all of the structure that follows the force applying mechanism in this paragraph is structure that is part of the force applying mechanism, or whether the force applying mechanism only comprises a rotating shaft, rotatably and horizontally installed between the two pivot mounts.  The semi-colons in this paragraph make it appear that structures such as the rocker rod are a separate structure that is not part of the force applying mechanism. 
The limitation of Claim 1 reading “two rocker arms, combined with both ends of the rotating shaft, and driven by the rotating shaft to rock an end of the rotating shaft to move up and down” is indefinite.  First, the rotating shaft does not have any defined ends. Thus, the term “both ends” lacks antecedent basis.  Applicant should define ends of the shaft prior to delimiting both ends of the shaft. Also, the claim next introduces “an end of the rotating shaft”.  It is not clear if this is a new end, different from the both ends (or another end?).
The limitation of Claim 1 reading “to rock an end of the rotating shaft to move up and down” is indefinite.  The term “up and down” is a relative term, and since the device is a hand-held device, whether something moves “up and down” relative to some other structure may change depending on how the device is handled or oriented.  Applicant should claim the structure in relation only to other structures of the device and should avoid terms which are relative and whose meaning can change depending on how the handheld device is handled/oriented.
The limitation of Claim 1 reading “a bending mechanism, installed at the top of the first end of the base” is indefinite.  The term “top of” is a relative term, and since the device is a hand-held device, whether something is on top of or on the bottom of some other structure may change depending on how the device is handled or oriented.  Applicant should claim the structure in relation only to other structures of the device and should avoid terms which are relative and whose meaning can change depending on how the handheld device is handled/oriented.
The limitation of Claim 2 reading “is a curved edge facing downward” is indefinite.  The term “downward” is a relative term, and since the device is a hand-held device, whether something is downward/upward relative to some other structure may change depending on how the device is handled or oriented.  Applicant should claim the structure in relation only to other structures of the device and should avoid terms which are relative and whose meaning can change depending on how the handheld device is handled/oriented.
Claim 1 recites the limitation " the top of a first end of the base" in line 4.  There is insufficient antecedent basis for this limitation in the claim, specifically for the terms “the top”.  Since the base may be oriented in multiple orientations it is not clear what the top is.  Applicant should recite this structure in relation to other structures of the apparatus to avoid this ambiguity.  
Claim 1 recites the limitation "on both sides of the first end of the base " in line 4.  There is insufficient antecedent basis for this limitation in the claim, specifically for the term “on both sides the first end of the base”.  The base has many sides, thus it is not clear what both sides are being referred to with this limitation.  
The limitation of Claim 6 reading “a second link lever, having an end pivotally coupled to the first link lever, and the other end pivotally coupled to a first pivoting position of the sheet bending member” is indefinite.  First, the limitation reading “the other end” lacks antecedent basis.  A link lever, being three dimensional, has more than two ends, thus it is not clear what end is being referenced with the term “the other end”.   
The limitation of Claim 6 reading “a third link lever, having an end pivotally coupled to a second pivoting position of the sheet bending member and the other end pivotally coupled to a pivoting portion of the base” is indefinite.  First, the limitation reading “the other end” lacks antecedent basis.  A link lever, being three dimensional, has more than two ends, thus it is not clear what end is being referenced with the term “the other end”.   
The limitation of Claim 6 reading “and the other end pivotally coupled to a first pivoting position of the sheet bending member; a third link lever, having an end pivotally coupled to a second pivoting position of the sheet bending member” is indefinite.  Specifically, a position is defined as “a place where someone or something is located or has been put” and as “a particular way in which someone or something is placed or arranged”.  (See Oxford languages dictionary).  Thus it is not clear how the point at which something is located, which point does not change, is a position.  
The limitation of Claim 7 reading “wherein the socket has a strip groove communicating to the interior of the socket and extends a perimeter along the circumference of the socket, and an end of the rocker rod passes through the strip groove to combine with the rotating shaft” is indefinite.  The metes and bounds of “combine with” are not defined.  What does it mean for the strip groove to combine with the rotating shaft?  Does it mean that the parts touch one another? Mechanically connect to one another?  Merge integrally with each other? Also, it is not clear what is meant by “and extends a perimeter along the circumference of the socket”.  What structure extends in the claimed direction?  Also, it is not clear what is meant by “extends a perimeter along the circumference of the socket.  Does the claimed structure extend to a perimeter of the socket?  Extend to the socket and contact the socket around a perimeter thereof?
The limitation of Claim 8 reading “an end of the sheet bending member has the first pivoting position and the second pivoting position separately, and the other end of the sheet bending member can be flipped up to bend the sheet” is indefinite.  First, it is not clear what is meant by “an end of the sheet bending member has the first pivoting position and the second pivoting position separately”, does this mean that the first and second positions are on the same end of the sheet bending member, but separate from each other? If the parts are separate then they would still appear to be on two separate ends of the bending member.  Also, the bending member, being three dimensional has many ends.  Thus, it is not clear what “the other end” is referencing.  Also, the term “up” is indefinite because the machine can be oriented in any direction.  Thus, up and down may change depending on how the device is oriented.  
The limitation of Claim 9 reading “for driving the sheet bending member to restore its original position” is indefinite. First, the is no previously defined “original position” Thus, this phrase lacks antecedent basis.  The original position should be established before it is referenced.  Also, is this position different from the positions referenced in claim 8?  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8667656, Morton.
Regarding Claim 1, Morton discloses a sheet cutting and bending apparatus, for cutting and bending a sheet (sheet bent in figures 1 and 2, and cut per col. 4, lines 1-10), comprising: 
a base (fig 3, 66 and 68 and the parts attached to the rear thereof), having two pivot mounts (66 and 68) disposed on the top of a first end of the base (fig 3, since the mounts are above the bottom of the base, and are therefore on a top portion thereof); two cutters (52’, 54’ [being a first cutter] 53’ 58’ [being a second cutter]), symmetrically installed on both sides of the first end of the base (fig 3), and each of the cutters having a first knife (52’ and 53’) and a second knife (54’ and 58’) protruding out from the first end of the base (fig 3); a fixing portion (portion of knife attached to shaft 60) being formed at a rear end of the first knife and fixed to the base (fig 3, since the part 60 is attached to a portion of the knife that is rear to a forward most point of the knife); the second knife being rotatably and pivotally coupled to a rear edge of the first knife and the second knife to form a force receiving edge (since the knives are pivotably fixed to one another at shaft 60); 
a force applying mechanism (70, 62, and 72), having a rotating shaft (62), rotatably and horizontally installed between the two pivot mounts (fig 3, since the part 72 pivots and pivots the shaft 62 therewith while the shaft is moved up and down the slot 64); a rocker rod (72) with an end combined with the rotating shaft for rocking the rotating shaft to rotate (fig 3, col. 7, lines 40-50); two rocker arms (two arms of the part 70, see annotated fig 3 below), combined with both ends of the rotating shaft (e.g. top and bottom of shaft which is connected to the arms of part 70), and driven by the rotating shaft to rock an end of the rotating shaft to move up and down (along slot 64, col. 7 line 45); and a force applying rod (112 and 118, fig 5), bridging between the two rocker arms (via the shaft 71), and having a rod body (112) and abutting at the force receiving edge of the second knife (fig 5), and the force applying rod rocking up and down to push a blade of the second knife and a blade of the first knife to be engaged or disengaged with each other (col. 7, lines 30-40); and 
a bending mechanism (56’), installed at the top of the first end of the base (since the portion of the base to which the part 56’ is connected is above the bottom of the base, and is therefore on a top portion thereof), and having a sheet bending member (142, fig 5) linked and driven by the force applying mechanism (operatively).
With regard to the limitation of a bending member, it is noted that a broadest reasonable interpretation of the term in view of the specification requires the structure defined in the specification or an equivalent thereof.  Specifically, according to MPEP 2183, a structure is equivalent if “(A) performs the function specified in the claim, (B) is not excluded by any explicit definition provided in the specification for an equivalent, and (C) is an equivalent of the means- (or step-) plus-function limitation.  Here, the Specification requires that the bending mechanism comprise “a sheet bending member 41 that can be driven by the force applying mechanism 3” (par 0028), while the sheet bending member is required to comprise a bar having two positions to perform the function of bending a workpiece, par 0029.  The sheet bending mechanism of Morton comprises a bending member 142 in the form of a bar, that is driven be a force applying mechanism (70, 62, and 72, par 0029).  Thus, the sheet bending member only needs to be a bar, per par. 0029 of the present invention.  The bar structure of Morton meets this limitation.   

    PNG
    media_image1.png
    378
    556
    media_image1.png
    Greyscale

Regarding Claim 2, the force receiving edge of the second knife is a curved edge facing downward, and the force applying rod abuts the curved edge (see fig 5, wherein the bottom portions of the parts 54’ and 58’ [which is where the force receiving ends are] are curved).
Regarding claim 5, in Morton the two pivot mounts have a bearing (walls of slots 64 in parts 68 and 66), and both ends of the rotating shaft pass through the bearing (fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of USPN 4442581, Molnick.
Regarding Claims 3-4 Morton discloses a shear mechanism disclosing all the limitations of Claim 1 as discussed above. 
Morton lacks the cutter having a first elastic element for driving the blade of the second knife to separate from the blade of the first knife (claim 3), and the first elastic element being a tension spring coupled between the base and the second knife (claim 4).
Molnick discloses a shearing device, like the shearing apparatus of Morton, which includes the cutter having a first elastic element (fig 1, 84) for driving a blade 62 of a second knife 56 to separate from the blade 60 of a first knife 15 (claim 3), and the first elastic element being a tension spring (since the spring tenses to perform the biasing function thereof, (col. 6, 50-60) coupled between a base 19 and the second knife 56 (claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morton by including the cutter having a first elastic element for driving the blade of the second knife to separate from the blade of the first knife (claim 3), and the first elastic element being a tension spring coupled between the base and the second knife (claim 4) in order to automatically return the jaws thereof to a non-cutting position and save a user the work of having to perform this function (automatically through the spring of Molnick, see fig’s 1 and 3 of Molnick, and col. 5 lines 60-68).
Claims Not Subject to Prior Art Rejection
The following Claims, Claims 6-9, have not been rejected using a prior art rejection.  No determination of allowability can be made in view of issues raised under 35 USC 112 as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20060096101, 6557263 20040134074, 5996592, 5875553, 5600891, 1715898, 1012918, 0184914, 0184914, 9936633 each discloses state of the art multiple cutter shear assemblies, and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724